Exhibit 99.2 UNAUDITED PROFORMA CONDENSED COMBINED FINANCIAL STATEMENTS On October 1, 2010, PLX Technology, Inc. (“PLX” or the “Company”) completed the acquisition of Teranetics Inc. (“Teranetics”) pursuant to the Agreement and Plan of Merger (“Merger Agreement”) dated September 23, 2010. For the purpose of the unaudited pro forma condensed combined financial statements, the acquisition was assumed to have occurred as of January 1, 2009 with respect to the unaudited pro forma condensed combined statements of operations and as of September 30, 2010 with respect to the unaudited pro forma condensed combined balance sheet. The acquisition has been accounted for using the purchase method of accounting in accordance with Accounting Standards Codification (“ASC”) 805 - Business Combinations.Under the purchase method of accounting, the total purchase consideration of the acquisition is allocated to the tangible assets and identifiable intangible assets and liabilities assumed based on their relative fair values.The excess of the purchase consideration over the net tangible and identifiable intangible assets is recorded as goodwill.The purchase price allocation is preliminary since the valuation of the net tangible and identifiable intangible assets is still being finalized.Accordingly, the pro forma adjustments related to the purchase price allocation and certain other adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed combined financial statements.Any revisions to the purchase price allocation are not expected to have a material impact on the statements of operations. The unaudited pro forma condensed combined statements of operations do not reflect nonrecurring charges resulting from the acquisition transactions.The nonrecurring charges adjusted out in the proforma condensed combined statement of operations which resulted from the acquisition include an interest premium on a convertible note triggered by the change in control, a bonus to Teranetics’ chief executive officer for completion of the acquisition, legal and investment banking acquisition related expenses, and a retention bonus to Teranetics’ employees.In addition, the future costs under the PLX retention bonus are not reflected in the proforma condensed combined statements of operations as they are non-recurring. The unaudited pro forma combined condensed financial information is for informational purposes only and does not purport to represent what the Company’s actual results would have been if the acquisition had been completed as of the date indicated above, or that may be achieved in the future.The unaudited pro forma combined condensed statements of operations do not include the effects of any cost savings from operating efficiencies or synergies that may result from the acquisition. The unaudited pro forma combined condensed financial statements, including the notes thereto, should be read in conjunction with the Company’s historical financial statements included in the Company’s annual report on Form 10-K for the year ended December 31, 2009 filed on March 4, 2010 and quarterly reports on Form 10-Q for the quarters ended March 31, 2010, June 30, 2010 and September 30, 2010 filed on May 5, 2010, August 8, 2010 and November 4, 2010, respectively. 1 PLX TECHNOLOGY, INC. UNAUDITED PRO FORMA COMBINED CONDENSED BALANCE SHEET (in thousands) As of September 30, 2010 Pro Forma Pro Forma PLX Teranetics Adjustments Combined ASSETS Current Assets: Cash and cash equivalents $ $ $ ) (a) $ ) (b) Short-term investments - - Accounts receivable, net - Inventories - Other current assets ) (c) ) (d) Total current assets ) Property and equipment, net - Goodwill - (e) Other purchased intangible assets - (f) In-process IPR&D - Long-term investments - - Other assets 42 - Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ $ ) (b) $ Line of credit - ) (c) - ) (b) Convertible promissory note - ) (b) - Accrued compensation and benefits ) (b) ) (g) Accrued commissions - - Income taxes payable - - Short term capital lease obligation - - Deferred revenue - ) (d) - Other accrued expenses ) (b) Total current liabilities ) Long-term capital lease obligation - - Long-term notes payable - - (h) Total liabilities ) Stockholders' equity (deficit): Convertible preferred stock - ) (i) - Common stock 37 27 7 (j) 44 ) (i) Additional paid-in capital (j) ) (i) Accumulated other comprehensive income ) - - ) Accumulated deficit ) ) (i) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ 2 PLX TECHNOLOGY, INC. UNAUDITED PRO FORMA COMBINED CONDENSED STATEMENT OF OPERATIONS (in thousands) For the year ended December 31, 2009 Pro Forma Pro Forma PLX Teranetics Adjustments Combined Net revenues $ $ $
